DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 11, 14-16, and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the second pair" in line 10.  There is insufficient antecedent basis for this limitation in the claim.  The Applicants are advised, amending the limitation to recite “the at least a second pair” is one way to resolve the indefiniteness issues.
Claim 2 depends from claim 1.
Claim 3 recites the limitation "the cells" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  The Applicants are advised, amending the limitation to recite “cells” is one way to resolve the indefiniteness issues.

Regarding claim 7, it is unclear if the recited limitations are the same or distinct limitations, as previously recited in claim 1.  The Applicants are advised, amending the limitations to recite “the…” (in a manner similar to claim 17) is one way to resolve the indefiniteness issues.
Claim 8 recites the limitation "the electrostimulation electrodes" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  The Applicants are advised, amending the limitation to recite “the electro-stimulation electrodes” is one way to resolve the indefiniteness issues.
Claim 11 recites the limitation "the cells" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  The Applicants are advised, amending the limitation to recite “cells” is one way to resolve the indefiniteness issues.
Claim 14 recites the limitation "the cells" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  The Applicants are advised, amending the limitation to recite “cells” is one way to resolve the indefiniteness issues.
Claim 15 recites the limitation "the at least one analyzing module" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  The Applicants are advised, amending the limitation to recite “an at least one analyzing module” is one way to resolve the indefiniteness issues.
Claim 15 recites the limitation "the extracellular recording amplifier" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  The Applicants are advised, amending the limitation to recite “an extracellular recording amplifier” is one way to resolve the indefiniteness issues.

Claim 18 recites the limitation "at least the electrode" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  The Applicants are advised, amending the limitation to recite “the at least one” is one way to resolve the indefiniteness issues.
Claim 19 depends from claim 18.
Appropriate corrections are required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-9, 12-13, 15, and 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oka et al. (A new planar multielectrode array for extracellular recording: application to hippocampal acute slice, cited in IDS filed 03/19/2020).
(Fig. 1, Fig. 2, Fig. 3), the system comprising a device with at least one well (Fig. 1, see: MED probe), each well having a bottom with a nonconductive substrate (Fig. 1, see: glass plate); a power source configured to deliver an electrical signal capable of electro-stimulating excitable cells (Fig. 3, see: microelectrodes are used to stimulate the axons of the sample, while a power source is not explicitly disclose, one is inherently required for the microelectrodes to be able to apply “biphasic constant current pulses”); and at least one analyzing module configured for measuring an electrical property 10from electro-stimulated excitable cells (Fig. 2, see: measuring unit, data acquisition board, and computer; pg. 62/2.1. Planar microelectrode array (the MED probe), see: “impedance of each of the 64 microelectrodes of the MED probe was measured with an LCR meter”), wherein each well further includes:
a pair of electro-stimulation electrodes configured to receive the electrical signal from the power source thereby delivering an electro-stimulating signal to the well for electro-stimulation of excitable cells (Fig. 3, see: + and -, “biphasic current pulses”); and
at least a second pair of electrodes communicatively coupled to the at least 15one analyzing module (Fig. 3, see: 8 numbered pairs of electrodes), wherein the second pair is a pair of impedance monitoring electrodes communicatively coupled to the at least one analyzing module in the form of an impedance analyzer, thereby permitting impedance monitoring of excitable cells attached to the substrate, or an extracellular recording electrode pair communicatively coupled to the at least one analyzing module in the form of 20an extracellular recording amplifier (Fig. 2, see: measuring unit, data acquisition board, and computer; pg. 62/2.1. Planar microelectrode array (the MED probe), see: “impedance of each of the 64 microelectrodes of the MED probe was measured with an LCR meter”), thereby permitting extracellular recording of excitable cells attached to the substrate (pg. 64/3.1. Effect of the coating, see: adhesion to hippocampal slice is investigated by impedance measurements).
Regarding claim 2, Oka further discloses a percentage of a surface area of the bottom of the at least one well occupied by the pair of electro-stimulation electrodes is selected from the group consisting of 5% or more, 10% or more, 20% or more, 30% or 25more, 50% or more, and 70% or more (Fig. 1, see: each microelectrode is 50 x 50 µm and the interpolar distance is 150 µm, this means each electrode (including individual portion of spacing) has a footprint of 150 x 150 µm, of which 50 x 50 µm is active electrode surface area which results in ~11% of the surface area of the well comprising electrode surface area).
Regarding claim 3, Oka further discloses at least one electrode of the pair of electro-stimulation electrodes is also at least one electrode of the extracellular recording electrode pair, thereby permitting electro-stimulation of excitable cells and 30extracellular recording of the cells using a same electrode at different time points (Fig. 2, Fig. 3, see: the 64 microelectrodes have an identical structure and are selectively operated to perform a given function (stimulation, impedance monitoring, extracellular recording) based on the controlling unit interrogating the electrodes via the measuring unit, furthermore, Oka explicitly discloses the capability of recording attached cells at a same electrode at different time points (Fig. 5)).
(pg. 62/2.2. Measuring apparatus, see: 20 kHz sampling rate), it is the position of the Office that the MED system of Oka would have been fully capable of resolving impedance measurements at millisecond time resolution.
Regarding claim 5, Oka further discloses at least one electrode of the pair 5of electro-stimulation electrodes is also at least one electrode of the pair of impedance monitoring electrodes, thereby permitting electro-stimulation of excitable cells and cell- substrate impedance monitoring of cells using a same electrode at different time points (Fig. 2, Fig. 3, see: the 64 microelectrodes have an identical structure and are selectively operated to perform a given function (stimulation, impedance monitoring, extracellular recording) based on the controlling unit interrogating the electrodes via the measuring unit, furthermore, Oka explicitly discloses the capability of recording attached cells at a same electrode at different time points (Fig. 5)).
Regarding claim 7, Oka further discloses the system comprises a pair of electrostimulation electrodes (Fig. 3, see: + and -, “biphasic current pulses”), a pair of impedance monitoring electrodes (Fig. 3, see: 8 numbered pairs of electrodes), and a pair of 15extracellular recording electrodes (Fig. 3, see: 8 numbered pairs of electrodes).
 the impedance monitoring electrodes share an electrode with the pair of electrostimulation electrodes and the pair of extracellular recording electrodes (Fig. 2, Fig. 3, see: the 64 microelectrodes have an identical structure and are selectively operated to perform a given function (stimulation, impedance monitoring, extracellular recording) based on the controlling unit interrogating the electrodes via the measuring unit, furthermore, Oka explicitly discloses the capability of recording attached cells at a same electrode at different time points (Fig. 5)).
Regarding claim 9, Oka discloses a method for monitoring excitable cells, the method comprising:
a) providing a device for monitoring excitable cells, the device including: (i) at least one well, each well having a bottom in a form of a 25nonconductive substrate; and (ii) a pair of electro-stimulation electrodes positioned on the substrate within the at least one well and configured to electro-stimulate the excitable cells; and (iii) at least a second pair of electrodes positioned within the at 30least one well, the at least second pair of electrodes including a pair of impedance monitoring electrodes or an extracellular recording electrode pair, wherein the pair of impedance monitoring electrodes are configured 6510101-10237320191150-03for monitoring cell-substrate impedance of cells attached to the substrate, and wherein the extracellular recording electrode pair are configured for monitoring extracellular potential of cells attached to the substrate (see: rejection of claim 1 above);
b) adding a sample of excitable cells to the device (pg. 63/2.2.3. Preparation of hippocampal slices);
pg. 63/2.2.4. Electrophysiological recording, see: “a single pair of planar microelectrodes of the 64 available was used for stimulating”); and
d) monitoring electro-stimulated cells through the at least second pair of electrodes (pg. 64/2.2.4. Electrophysiological recording, see: “Eight pairs of planar microelectrodes were used for differential recording”).
Regarding claim 12, Oka further discloses the step of monitoring electro- stimulated cells includes monitoring cell-substrate impedance at millisecond time resolution (pg. 62/2.2. Measuring apparatus see: “12-bit resolution data acquisition board operating at a 20 kHz sampling rate).
Regarding claim 13, Oka further discloses cell-substrate impedance is monitored between at least two different electro-stimulation intervals (pg. 64-65/3.2. Recording of field excitatory post synaptic potential ( fEPSP), see: 40 ms interval; pg. 65/3.4.  Observation of long-term potentiation in hippocampus CA1 region, see: 200 nm intervals).
Regarding claim 15, Oka further discloses the extracellular recording electrode pair is communicatively coupled to the at least one analyzing module in the 30form of the extracellular recording amplifier, and wherein the step of monitoring electro-simulated cells includes extracellular recording of electro-stimulated cells (pg. 62/2.2.1. Multi-channel extracellular recording system (the MED system), see: electric potentials captured by the MED probe; Fig. 2, see: "head amplifier” and 8 channel “main amplifier” in the “measuring unit”; any two of the plurality of electrodes can be interpreted as being analogous to “an extra cellular recording electrode pair”).
 the device includes the pair of electro-stimulation electrodes (Fig. 3, see: + and -, “biphasic current pulses”), the pair of impedance monitoring electrodes (Fig. 3, see: 8 numbered pairs of electrodes), and the extracellular recording electrode pair (Fig. 3, see: 8 numbered pairs of electrodes), wherein the step of monitoring electro-stimulated cells includes monitoring cell-substrate impedance (pg. 64/2.2.4. Electrophysiological recording, see: “Eight pairs of planar microelectrodes were used for differential recording”) and extracellular recording of cells (pg. 62/2.2.1. Multi-channel extracellular recording system (the MED system), see: electric potentials captured by the MED probe).
Regarding claim 18, Oka further discloses at least one electrode is shared between two pairs of electrodes selected from the group consisting of the pair of electro-stimulation electrodes and the pair of impedance monitoring electrodes, the pair of electro-stimulation electrodes and the extracellular recording electrode pair, and the pair 15of impedance monitoring electrodes and the extracellular recording electrode pair, further wherein the sharing of at least the electrode is performed by switching communication to the at least one electrode, further wherein the step of monitoring electro-stimulated cells includes monitoring cell-substrate impedance and extracellular recording of cells (Fig. 2, Fig. 3, see: multiplexed 64 microelectrodes having an identical structure and are selectively operated to perform a given function (stimulation, impedance monitoring, extracellular recording) based on the controlling unit interrogating the electrodes via the measuring unit, furthermore, Oka explicitly discloses the capability of recording attached cells at a same electrode at different time points (Fig. 5)).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oka et al. (A new planar multielectrode array for extracellular recording: application to hippocampal acute slice, cited in IDS filed 03/19/2020), in view of Ehret et al. (On-line control of cellular adhesion with impedance measurements using interdigitated electrode structures, cited in IDS filed 03/19/2020).
Regarding claim 6, Oka does not explicitly discloses the pair of impedance 10monitoring electrodes is a pair of interdigitated electrode structures, wherein each electrode structure has a plurality of electrode elements.
Ehret teaches a method and apparatus for on-line control of cellular adhesion with impedance measurements using interdigitated electrode structures (Fig. 2).  It would have been obvious one having ordinary skill in the art, before the effective filing date of the claimed invention, to configure the microelectrodes of Oka into an interdigitated shape, as taught by Ehret, since such modification would involve a mere change in configuration.  It has been held that a change in configuration of shape of a device is obvious, absent persuasive evidence that a particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oka et al. (A new planar multielectrode array for extracellular recording: application to hippocampal acute slice, cited in IDS filed 03/19/2020).
Regarding claim 11, Oka does not explicitly disclose the step of electro-stimulating the excitable cells is performed by pulsing the cells with 1V to 2.5V for 0.5-2 milliseconds.
As the baseline sensor signal amplitude and frequency is a variable that can be modified, among others, by adjusting said voltage and sampling rate, with baseline sensor signal amplitude and frequency increasing as the voltage and sampling rate are increased, the precise voltage and sampling rate would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the claimed invention.  As such, without showing unexpected results, the claimed voltage and sampling rate cannot be considered critical.  Accordingly, one of ordinary skill in the art, before the effective filing date of the claimed invention,  would have optimized, by routine experimentation, the voltage and sampling rate in the apparatus and method of Oka to obtain the desired baseline sensor signal amplitude and frequency (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Claims 10, 14, 16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oka et al. (A new planar multielectrode array for extracellular .
Regarding claim 10, Oka does not explicitly disclose the excitable cells comprise 10cardiomyocytes or cardiomyocyte precursor cells.
Yang teaches an analogous impedance assay (Fig. 2, Fig. 3) comprising a plurality of impedance electrodes, a plurality of DEP electrodes, and a reference electrode, and configured to interrogate cardiac myocyte cells in contact with the electrodes.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to utilize the device of modified Oka to monitor cardiomyocytes, as taught by Yang, since doing so would have provided for the use of the device of modified Oka to test for cardiac health, which is one of the largest health problems in the world right now, and therefore provided for greater marketability than brain disorders.
Regarding claim 14, modified Oka further discloses adding a compound 25suspected of affecting excitation contraction coupling of the excitable cells to the at least one well and monitoring the cells to assess an effect on the cells (Yang: pg. 1692/col. 1, see: addition of ET-1 "endothelin-1").
Regarding claim 16, modified Oka further discloses adding a compound suspected of affecting excitation contraction coupling of the excitable cells to the at least one well and performing extracellular recording to assess an effect on cells (Yang: pg. 1692/col. 1, see: addition of ET-1 "endothelin-1").
(Yang: pg. 1692/col. 1, see: addition of ET-1 "endothelin-1").
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 9-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,539,523 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the narrower scope of the U.S. Patent No. 10,539,523 B2 would be fully encompassed by the broader scope presented in the instant claims 9-19, with no limitations failing to overlap.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J EOM whose telephone number is (571)270-7075.  The examiner can normally be reached on Monday-Friday (9:00AM-5:00PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 5712721254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT J EOM/           Primary Examiner, Art Unit 1797